
	

115 HR 5622 IH: Purposefully Expanding and Reinforcing the Statutes we Insist Support our Troops Against Military Sexual Trauma Act
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5622
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2018
			Mr. Turner (for himself and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To improve the ability of the Department of Defense to address sexual offenses, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Purposefully Expanding and Reinforcing the Statutes we Insist Support our Troops Against Military Sexual Trauma Act or the PERSIST Against MST Act.
		2.Oversight of registered sex offender management program
 (a)Designation of official or entityThe Secretary of Defense shall designate a single official or entity within the Office of the Secretary of Defense to have the principle responsibility in the Department of Defense for providing oversight of the registered sex offender management program of the Department.
 (b)DutiesThe official or entity designated under subsection (a) shall— (1)monitor compliance with Department of Defense Instruction 5525.20;
 (2)compile data on service members who have been convicted of a qualifying sex offense, including data on the sex offender registration status of each member;
 (3)maintain statistics of the total number of service members, by military department, who are required to register as sex offenders; and
 (4)perform such other duties as the Secretary of Defense may require. (c)Briefing requiredNot later than June 1, 2019, the Secretary of Defense shall provide to the Committee on Armed Services of the House of Representatives a briefing on—
 (1)the compliance of the military departments with the policies of the Department of Defense related to registered sex offenders;
 (2)the results of the data compiled under subsection (b); and (3)any other matters determined to be appropriate by the Secretary.
 3.Policy on expedited transfersThe Secretary of Defense shall issue policy guidance to clarify that section 673 of title 10, United States Code (relating to expedited transfers for members of the armed forces who are victims of a sexual assault or related offense), applies to all active duty service members of who are victims of sexual assault or a related offense under article 120, 120a, or 120c of the Uniform Code of Military Justices regardless of whether the service member’s sexual assault report is handled by the Sexual Assault Prevention Program or the Family Advocacy Program.
 4.Information from Federal agenciesSection 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1561 note) is amended by adding at the end the following new subsection:
			
 (f)Information from Federal agenciesUpon request by the chair of a panel, a department or agency of the Federal Government shall provide information that the panel considers necessary to carry out its duties under this section..
		
